Case 5:19-cv-02072-ODW-SP Document 21-1 Filed 12/11/19 Page 1 of 2 Page ID #:54




 1   Afshin Simon
     Law Office of Afshin Simon
 2   6210 Wilshire Blvd., Ste. 211
     Los Angeles, CA 90048
 3   (424) 229-9778
     siman@simanlawfirm.com
 4
     Attorneys for Plaintiff and the Putative Class
 5
     [Additional counsel appearing on signature page]
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10
     Michael Trujillo, individually and on
11   behalf of all others similarly situated,          No. 5:19-cv-02072-ODW-SP
12                   Plaintiff,                        Hon. Otis D. Wright, II
13
           v.
14                                                     DECLARATION OF PATRICK H.
     Free Energy Savings Company, LLC                  PELUSO IN SUPPORT OF
15   d/b/a Quality Conservation Services, a            STIPULATION FOR EXTENSION
16   Delaware limited liability company,               OF TIME FOR PLAINTIFF TO
                                                       MOVE FOR CLASS
17                   Defendant.                        CERTIFICATION
18
19
20
21         I, Patrick H. Peluso, declare as follows:

22         1.     I am a partner with the law firm Woodrow & Peluso, LLC and attorney

23   of record for Plaintiff Michael Trujillo (“Plaintiff”). I am over the age of 18 and, if

24   necessary, can competently testify if required to do so.

25         2.     This case was filed as an alleged class action on October 29, 2019.

26         3.     Defendant Free Energy Savings Company, LLC (“Defendant”) was

27   served with Plaintiff’s Complaint on November 12, 2019. Defendant’s deadline to

28   DECL. OF PATRICK H. PELUSO ISO         -1-
     STIPULATION RE: CLASS
     CERTIFICATION DEADLINE
Case 5:19-cv-02072-ODW-SP Document 21-1 Filed 12/11/19 Page 2 of 2 Page ID #:55




 1   answer or otherwise respond to the Complaint was extended, via stipulation, to
 2   January 2, 2020. (Dkt. 19.)
 3         4.     Therefore, Plaintiff’s deadline for moving for class certification is
 4   currently February 10, 2020.
 5         5.     To date, no discovery has begun in the case, which Plaintiff will require
 6   to sufficiently file a Motion for Class Certification. Further, Defendant has not yet
 7   responded to the Complaint and, pursuant to this stipulation, will not do so until just
 8   over a month before the current deadline to move for class certification.
 9   Accordingly, the Parties stipulate that the Court vacate and continue the deadline for
10   Plaintiff to move for class certification at this time. When the Parties file a Case
11   Management Statement, the Parties will first confer and each set forth an appropriate
12   schedule tailored to this case, including new proposed deadlines for a period of class
13   discovery and the filing and briefing of a motion for class certification.
14         I declare under penalty of perjury under the laws of the United States of
15   America that the foregoing is true and correct. Executed on December 11, 2019, in
16   Denver, Colorado.
17
18                                    By:     /s/ Patrick H. Peluso
19                                           Patrick H. Peluso
20
21
22
23
24
25
26
27
28   DECL. OF PATRICK H. PELUSO ISO         -2-
     STIPULATION RE: CLASS
     CERTIFICATION DEADLINE
